Citation Nr: 0525199	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Is the overpayment of $21,338.93, in education benefits 
valid?



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel











INTRODUCTION

The veteran had active military service from May 1972 to 
March 1995. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which the RO informed the veteran that an 
overpayment of $21,338.93, had been created.



REMAND

The veteran's claim was denied because it was determined that 
the veteran was not attending classes at Ramon Magsaysay 
Technological University (RMTU) for the period from June 4, 
2001, to April 4, 2003.  It was further determined that 
educational benefits in the amount of $21,338.93, were paid 
to the veteran erroneously.  The claim was denied on the 
basis of a memorandum dated February 24, 2003, in which the 
VA Office of Inspector General determined that fraud was 
committed by veterans attending the RMTU, resulting in losses 
to the VA of approximately $1.3 million.

After the April 2004 statement of the case, the veteran 
submitted a certified letter, dated May 2004, signed by four 
individuals (including two identified professors), who 
indicated that RMTU would not issue a diploma nor a 
transcript of records to a veteran indicating completed 
subjects if the veteran had not attended all required 
classes.  However, the RO never prepared a supplemental 
statement of the case (SSOC) discussing the letter pursuant 
to 38 C.F.R. § 19.31.  

If the evidence had been obtained after the claim had been 
forwarded to the Board, then a waiver letter could have been 
solicited pursuant to 38 C.F.R. § 19.37(b) and Chairman's 
Memorandum, No. 01-05-09 (May 25, 2005).  However, since the 
evidence was obtained while the claim was still at the RO 
(the letter was made part of the record in May 2004, but the 
veteran's claim was not forwarded to the Board until July 
2005), an SSOC should have been prepared pursuant to 
38 C.F.R. § 19.31.  

The veteran's claim must be remanded for another reason.  
Simply put, there is no documentation that the particular 
veteran whose case is in appellate status participated in the 
fraudulent activities as alleged.  The February 2003 
memorandum from the VA Office of Inspector General does not 
identify the veteran (or any other veteran) by name.  The 
memorandum associated the veterans at RMTU with the fraud by 
means of an audit conducted in February 2003.  The audit 
stated that it examined records associated with all 60 
veteran students.  In discussing the audit, the memorandum 
states that, "Discrepancies were found in all 60 records."  
However, regarding the particular veteran whose case is in 
appellate status, the discrepancies cited to in the February 
2003 memorandum were not made part of the record.  Also, 
regarding the cited discrepancies, it is not clear if 
discrepancies were found for the entire period from June 4, 
2001, to April 4, 2003 (the period during which the veteran 
was enrolled at RMTU).  

Accordingly, the veteran's claim must be remanded for the 
following actions:
 
1.  The discrepancies which were cited to 
in the February 2003 memorandum must be 
made part of the record.  It must be made 
clear if discrepancies were found for the 
veteran in particular, and if so, whether 
discrepancies were found for the entire 
period from June 4, 2001, to April 4, 
2003, for which the veteran was enrolled 
at RMTU.  

2.  Review the letter submitted by the 
veteran in May 2004and readjudicate the 
appellant's claim regarding the validity 
of the $21,338.93 education debt.  He 
should be furnished an SSOC regarding his 
claim, which includes a summary of the 
additional evidence submitted, especially 
the aforementioned letter dated May 2004, 
any additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





